Citation Nr: 1627806	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for pleural plaques. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to July 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In his October 2013 substantive appeal, the Veteran requested a hearing before the Board to be held at his local RO.  In April 2016, the Veteran was notified that his hearing was scheduled for May 2016.  Notice of the hearing was sent to the address of record and the regularity of the mail is presumed.  The Veteran failed to appear for the scheduled hearing and as such, his request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the evidence of record shows no symptoms attributable to the Veteran's service-connected pleural plaques.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for pleural plaques have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.97, Diagnostic Code 6833 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for an increased evaluation for pleural plaques, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent for pleural plaques.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran's pleural plaques have been rated under evaluations for asbestosis.  Evaluations for asbestosis range from 10 percent to 100 percent based on the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Codes 6825 - 6833 (2015).

A 10 percent rating applies when there is Forced Vital Capacity (FVC) of 75 to 80 percent predicted, or a diffusion capacity of carbon monoxide (DLCO) of 66 to 80 percent predicted.  A 30 percent rating applies when there is FVC of 65 to 74 percent predicted, or DLCO of 56 to 65 percent predicted.  A 60 percent rating applies when there is FVC of 50 to 64 percent predicted or DLCO of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min. oxygen consumption with cardiorespiratory limitation.  A rating of 100 percent applies when there if FVC less than 50 percent predicted, DLCO less than 40 percent 

predicted, maximum exercise capacity of less than 15 ml/kg/min. oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or when outpatient oxygen therapy is required.  Id. 
The Veteran also has respiratory disability due to nonservice-connected chronic obstructive pulmonary disease (COPD).  In general, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

A June 2011 chest computerized tomography (CT) shows bilateral calcified pleural plaques.  On VA examination in April 2012 pleural plaques secondary to asbestos exposure was diagnosed.  There was no evidence of pulmonary asbestosis.  The Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  PFT results were as follows: FVC 71.7% predicted (pre-bronchodilator) and 75.4% (post-bronchodilator); FEV1 52% predicted (pre) and 57.3% (post); FEV1/FVC 54% (pre) and 57% (post); and DLCO 73.3% (pre) and none recorded post.  The examiner indicated that FEV1/FVC test most accurately reflected the Veteran's level of disability.  Exercise capacity test was not performed.  The April 2012 VA examiner opined that COPD was predominantly responsible for limitation of pulmonary function.  

In an August 2013 addendum opinion, the examiner clarified that the Veteran did not have interstitial lung disease.  The examiner further stated that pleural plaques were not causing any pulmonary disability and that the Veteran's pulmonary function deficits were related to his COPD, which is not caused by pleural plaques/asbestosis.  

As previously noted, the Veteran's service-connected pleural plaques have been assigned a 10 percent rating pursuant to the criteria set forth in 38 C.F.R. 4.97, Diagnostic Code 6833, relating to asbestosis.  A review of the record reveals no 

probative evidence showing a diagnosis of asbestosis, pulmonary fibrosis, pneumoconiosis, or any other interstitial lung disease.  

Moreover, the medical evidence of record indicates that any limitation in pulmonary function has been attributed to the Veteran's COPD. See Mittleider, 11 Vet. App. at 182.  Accordingly, as service connection is not in effect for COPD, the Board assigns no probative value to the PFT test results of record with respect to the Veteran's increased rating claim for pleural plaques.  Based on the foregoing, the Board finds that no more than a 10 percent rating is warranted.  See 38 C.F.R. 4.97, Diagnostic Code 6833. 

The Board has also considered whether an initial disability rating in excess of 10 percent is warranted under an alternative diagnostic code; however, the medical evidence of record does not show any symptoms attributable Veteran's service-connected pleural plaques.  Thus, a higher disability rating is not warranted under an alternative diagnostic code relating to disabilities of the respiratory system.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.   Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, 

there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate, as the criteria for respiratory disorders under which the Veteran's service-connected disability is evaluated specifically contemplates the level of occupational and social impairment caused by his pleural plaques.  See 38 C.F.R. § 4.97.  As determined above, the record shows no evidence of any symptoms attributable to the Veteran's pleural plaques.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent rating throughout the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for his service-connected pleural plaques, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected pleural plaques.  In fact, the April 2012 VA examiner found the Veteran's respiratory condition did not impact his ability to work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

ORDER

An initial evaluation in excess of 10 percent for pleural plaques is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


